683 S.E.2d 655 (2009)
SMITH et al.
v.
FINCH et al.
No. A08A0058.
Court of Appeals of Georgia.
August 14, 2009.
Medical malpractice. Hall State Court. Before Judge Roberts.
David Sewell Bills, Atlanta, Benjamin Lanier Bagwell, for appellants.
McCLure, Ramsay, Dickerson & Escoe, John A. Dickerson, Larry L. Hicks II, Toccoa, Forrester & Brim, Weymon H. Forrester, Gainesville, Toccoa, for appellees.
JOHNSON, Presiding Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court of Georgia, Smith v. Finch, 285 Ga. 709, 681 S.E.2d 147 (2009), our decision in Smith v. Finch, 292 Ga.App. 333, 665 S.E.2d 25 (2008), is hereby vacated and the *656 judgment of the Supreme Court is made the judgment of this Court.
Judgment reversed.
BARNES and PHIPPS, JJ., concur.